DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to the election of invention groups, applicant has elected Group II without traverse in the reply filed 09/16/2022. 
Claims 1-6 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, claims 9 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group III, there being no allowable generic or linking claim. 
Claims 7, 8, 10, 12-16 are pending and under examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/27/2019 and 01/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
	The drawing submitted on 03/27/2019 are being considered by the examiner.

Specification
The specification submitted on 03/27/2019 is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities: 
In claim 7, ln 4, the term “the upper surface” may be amended as “the upper surface of the polishing table” in order to clarify the position.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, ln 2-3, the phrase “a first peripheral portion of the table” and the phrase “a second peripheral portion of the table base” render the claim vague because the first peripheral portion of the table and the second peripheral portion of the table base are defined in the claims and the specification. While both the table and the table base are circular structures, it is unclear which part of structures are the first or the second peripheral portion. For examination purposes the examiner has interpreted a plurality of bolts can fix the table and the table base at or near edge of the structures.
Claims 12-16 inherit the above deficiency by nature of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji et al. (JP 2001062708A), hereinafter Tsuji.
Regarding claim 7, Tsuji discloses, in fig. 1, a polishing apparatus comprising a polishing table (table 2) in which a substrate is pressed against an upper surface of the polishing table (wafer 5 is pressed against an upper surface of the table 2) and which rotates around a central axis (Tsuji English translation, para. [0017], table 2 rotates integrally with rotation of shaft 4 where the shaft 4 lies on a central axis), 
wherein the polishing table comprises: 
a table forming the upper surface (upper substrate 11A forms an upper surface of the table 2) and comprising a heat medium flow path in an internal portion (cooling water channels 12 are disposed in the upper substrate 11A. Examiner notes while the heat medium flow is not positively cited in the claim, function of heat medium flow is a temperature control. The specification explains, in para. [0085], that the heat medium is used not only for heating but also for cooling. Tsuji’s cooling water is used for temperature control of a polishing surface); and 
a table base detachably supporting the table (Tsuji English translation, pg. 9, ln 13 and fig. 1, the lower substrate 11B of the table 2 supports the upper substrate 11A. The substrates 11A, 11B do not have to be bonded via an adhesive layer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, in view of Katsuoka et al. (US 5,647,792), herein after Katsuoka.
Tsuji discloses the polishing apparatus as in claim 7, further comprising: 
a bolt detachably fixing a first peripheral portion of the table to a second peripheral portion of the table base (fig. 3, the upper substrate 11A and the lower substrate 11B are integrated by fastening a bolt 23 and a nut), but does not disclose there is a plurality of bolts.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platen and the bolt of Tsuji to provide a plurality of bolts to fix the table and the table base since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04-VI-B.
Tsuji still does not disclose in the radially inward of the plurality of bolts, one or more knock pins positioning the table with respect to the table base.  
Katsuoka teaches, in an analogous wafer polishing field of endeavor, a polishing apparatus comprising one knock pin positioning the table with respect to the table base (figs. 1 and 2B, a positioning pin 44 is fixed to an upper surface of a turntable 4, and is fitted in a recess 45 defined in a lower surface of a base 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing table of Tsuji to provide the knock pin as taught by Katsuoka in order to position the base circumferentially with respect to the turntable. It will make sure that the upper and the lower platens are aligned correctly for stable spinning of the platen, and it will also save time in preparing the platen for a subsequent wafer polishing.
Furthermore, Tsuji as modified by Katsuoka does disclose the knock pin is disposed in the radially inward of the plurality of bolts.
However, Katsuoka teaches the positioning pin 44 can be fixed at a predetermined position (col. 5, ln 13-17).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing apparatus of Katsuoka to place the pin in the radially inward of the plurality of bolts so that the pin provides additional fixing point of the upper and lower platens. The bolt and the pin together will secure the upper and lower platen for stable spinning.

Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji as modified by Katsuoka as applied to claim 8 above, and in further view of Watabe et al. (JP 2008238375A, cited on 01/27/2022 IDS), hereinafter Watabe.
Regarding claim 12, Tsuji as modified by Katsuoka discloses the polishing apparatus as in claim 8, but they do not disclose a coating layer to which a polishing pad is peelably adhered is formed on an upper surface of the table.  
Watabe teaches, in an analogous wafer polishing field of endeavor, a polishing apparatus comprising a coating layer to which a polishing pad is peelably adhered is formed on an upper surface of the table (Watabe English translation, abstract and fig. 2B and 4, polishing pad 1 is peelable from main body 4 of platen 11. A peeling adjusting layer 19 or an adhesive layer is disposed under the polishing pad. The platen main body 4 can be coated with a fluororesin 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing apparatus of Tsuji as modified by Katsuoka to provide the coating layer as taught by Watabe in order to provide corrosion resistance to the platen where polishing process involves application of slurry comprising various chemicals and abrasives. The slurry may result in corrosion to the platen, but the coating will protect the platen from corrosion. In addition, if the platen is coated with fluororesin, it reduces thermal expansion, therefore, it may help a polishing pad adhering to the platen securely during the polishing process when the polishing pad is heated.

Regarding claim 13, Tsuji as modified by Katsuoka and Watabe teaches the polishing apparatus as in claim 12, wherein the coating layer is a fluororesin coating layer (Watabe English translation, ln 15 of Description in pg. 1, layer 5 on platen is coated with fluororesin).  

Regarding claim 15, Tsuji as modified by Katsuoka and Watabe teaches the polishing apparatus as in claim 12, wherein the coating layer is a ceramic coating layer (Watabe English translation, pg. 2, ln 11-12, the polishing surface plate is coated with ceramics).  

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji as modified by Katsuoka and Watabe as applied to claim 12 above, and in further view of Moudry et al. (US 9,149,904), hereinafter Moudry.
Regarding claim 14, Tsuji as modified by Katsuoka and Watabe discloses the polishing apparatus as in claim 12, but they do not disclose the coating layer is a glass coating layer.
Moudry teaches, in an analogous wafer polishing field of endeavor, a polishing apparatus wherein the coating layer is a glass coating layer (col. 2, ln 58 – col. 3, ln 3 and col. 5, ln 30-36, a wafer contacting surface of a platen is provided with coating comprising ceramic matrix wherein the ceramic matrix can be silica. The silica is a primary constituent of glass. Watabe’s peelable polishing pad with adhesive layer can be disposed on the Moudry’s silica coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating layer of Watabe to replace it with a glass coating layer as taught by Moudry in order to provide an excellent corrosion protection to the platen. It may also protect the platen from physical damage such as scratches by abrasives in slurry.

Regarding claim 16, Tsuji as modified by Katsuoka and Watabe discloses the polishing apparatus as in claim 12, but they do not disclose the coating layer is a diamond coating layer.
Moudry teaches, in the analogous wafer polishing field of endeavor, the polishing apparatus wherein the coating layer is a diamond coating layer (col. 2, ln 58 – col. 3, ln 3, a wafer contacting surface of a platen is provided with coating comprising diamond particles. Similar to the glass coating of claim 14 above, Watabe’s peelable polishing pad with adhesive layer can be disposed on the Moudry’s diamond coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating layer of Watabe to replace it with a diamond coating layer as taught by Moudry in order to provide a durable protection to the platen compared to the coating layer with softer materials than diamond. Using the diamond coating layer may allow the platen to be used for a long period before replacement.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, in view of Koo et al. (US 2005/0048875), hereinafter Koo.
Regarding claim 10, Tsuji discloses the polishing apparatus as in claim 7, wherein: 
a flange having a tubular shape rotatably driven is connected to a lower surface side of the table base (fig. 1, rotation shaft 4 is a tube because there is a through hole 15 disposed within the shaft, and the shaft is connected to a lower surface side of the lower substrate 11B of the table 2).
But Tsuji does not explicitly disclose the flange is rotatably driven by a motor and does not disclose the flange forms a space for attaching a film thickness measurement device on the lower surface side of the table base that measures a film thickness of the substrate.  
Koo teaches, in an analogous wafer polishing field of endeavor, a polishing apparatus comprising the flange rotatably driven by a motor (fig. 8, a shaft connected to a lower surface side of the polishing table 15 is rotatably driven by a polishing table motor 11) and the flange forms a space for attaching a film thickness measurement device on the lower surface side of the table base that measures a film thickness of the substrate (fig. 8, the shaft forms a space for attaching an optical system 40 which detects a polishing end point. The optical system 40 comprises a light emitter 41 and a light receiver 43, and is disposed on the lower surface side of the polishing table 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing apparatus of Tsuji to provide the flange as taught by Koo in order to facilitate various sensors such as polishing end point detector and temperature detector for monitoring a wafer polishing status. It will help achieving an optimal polishing result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al. (US 2007/0227901) discloses a polishing apparatus comprising a platen wherein an upper platen having a heat medium flow channels configured for heating and cooling a pad assembly.
Okuda et al. (WO 0076723A1) discloses a polishing apparatus comprising an upper platen, lower platen, and heat medium flow channels. The upper platen and the lower platen are fixed by a bolt.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C./Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723